— Order reversed, without costs of this appeal to any party, and motion denied, without costs, with leave to claimants to renew their application upon sufficient papers. Memorandum: The Court of Claims Act provides that permission to file a claim after the prescribed statutory period may be granted upon motion made at any time within two years after the decedent’s death, where the claim is for wrongful death. It is essential, however, that the affidavits upon which said application is based shall be adequate and sufficient to satisfy the requirements of the statute. The affidavits must show “ a reasonable excuse for the failure to file the notice of intention and that the state or its appropriate department had, prior to the expiration of the time limited for the filing of the notice of intention, actual knowledge of the essential facts constituting the claim.” We do not feel that the affidavits here relied upon were sufficient to satisfy such requirements. (See Schroeder v. State of New York, 252 App. Div. 16.) All concur. (Appeal from an order allowing claimants to file a claim pursuant to subdivision 5 of section 10 of the Court of Claims Act.) Present — MeCurn, P. J., Vaughan, Kimball, Piper and Van Duser, JJ. [See 284 App. Div. 836, 868.]